FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RAFAEL AGUILERA,                          
               Plaintiff-Appellant,
                v.
                                                 No. 07-35148
ALASKA JURIS F/V, O.N. 569276,
                        Defendant,                D.C. No.
                                                CV-05-01902-JLR
               and
                                                   OPINION
FISHING COMPANY OF ALASKA, INC;
et al.,
            Defendants-Appellees.
                                          
         Appeal from the United States District Court
            for the Western District of Washington
          James L. Robart, District Judge, Presiding

                     Submitted July 9, 2008*
                       Seattle, Washington

                       Filed August 4, 2008

      Before: Richard R. Clifton and N. Randy Smith,
  Circuit Judges, and Brian E. Sandoval,** District Judge.

               Opinion by Judge N. Randy Smith




   *The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
   **The Honorable Brian E. Sandoval, United States District Judge for
the District of Nevada, sitting by designation.

                                9899
9902       AGUILERA v. FISHING COMPANY OF ALASKA


                         COUNSEL

John W. Merriam, Seattle, Washington, counsel for the appel-
lant.

Michael A. Barcott, Seattle, Washington, counsel for the
appellees.


                         OPINION

N. RANDY SMITH, Circuit Judge:

   We hold that maintenance and cure payments are subject to
withholding for child support obligations, so long as those
payments constitute income under relevant state law. The dis-
trict court therefore correctly held that Rafael Aguilera’s
maintenance and cure payments are subject to withholding
pursuant to a Texas child support order. We have jurisdiction
under 28 U.S.C. § 1291, and we affirm.

                              I.

   Aguilera was injured on May 1, 2004, while working
onboard the F/T Alaska Juris, a factory trawler fishing vessel.
At the time of his injury, Aguilera was employed by the Fish-
ing Company of Alaska (“FCA”). As a result of his injury,
FCA began paying Aguilera maintenance and cure in the
amount of $20 per day. Shortly thereafter, FCA began with-
holding $10 per day from those payments in satisfaction of a
child support order that FCA received from the state of Texas
(“Order”). The Order stated that FCA was “required by law”
to deduct $241 per month from Aguilera’s “income.”
            AGUILERA v. FISHING COMPANY OF ALASKA           9903
   Aguilera filed a complaint against FCA for additional
maintenance and cure payments. Aguilera alleged that he was
entitled to the additional payments because FCA improperly
deducted $10 from the $20 per day to which he was entitled.
Aguilera next filed what we perceive to be a motion for par-
tial summary judgment styled as a “Motion for an Order
Declaring that Child Support Not be Deducted from Mainte-
nance.” The district court denied the motion, after concluding
that Aguilera’s maintenance and cure payments were subject
to withholding under the Order.

                               II.

   We review the district court’s denial of Aguilera’s motion
for partial summary judgment de novo. See Amdahl Corp. v.
Profit Freight Sys. Inc., 65 F.3d 144, 146 (9th Cir. 1995). We
may affirm on any basis supported by the record. See E. & J.
Gallo Winery v. EnCana Corp., 503 F.3d 1027, 1049 (9th Cir.
2007).

                              III.

   [1] Under principles of general maritime law, seamen are
“entitled to ‘maintenance and cure’ from their employer for
injuries incurred ‘in the service of the ship[.]’ ” Sentry Select
Ins. Co. v. Royal Ins. Co. of Am., 481 F.3d 1208, 1214 n.1
(9th Cir. 2007) (quoting Chandris, Inc. v. Latsis, 515 U.S.
347, 354 (1995)). “Maintenance and cure is designed to pro-
vide a seaman with food and lodging when he becomes sick
or injured in the ship’s service; and it extends during the
period when he is incapacitated to do a seaman’s work and
continues until he reaches maximum medical recovery.”
Vaughan v. Atkinson, 369 U.S. 527, 531 (1962).

   [2] The district court held that state law, instead of mari-
time law, governed the question whether Aguilera’s mainte-
nance and cure payments were subject to attachment under
the Order. This holding was correct under applicable federal
9904        AGUILERA v. FISHING COMPANY OF ALASKA
law. Congress stated in 28 U.S.C. § 1738B(h)(2) that “[i]n
interpreting a child support order including the duration of
current payments and other obligations of support, a court
shall apply the law of the State of the court that issued the
order.” We reject as unfounded Aguilera’s suggestion that
maritime law excepts maintenance and cure payments from
this general rule. Congress expressly recognized that a sea-
man’s wages are subject to attachment under a valid support
order. See 46 U.S.C. § 11109(a) (“Wages . . . are not subject
to attachment . . . , except for an order of a court about the
payment by a master or seaman of any part of the master’s or
seaman’s wages for the support and maintenance of the
spouse or minor children of the master or seaman, or both.”
(emphasis added)). We find no reasoned basis to distinguish
between a seaman’s wages and a seaman’s maintenance and
cure payments for purposes of satisfying a valid child support
obligation.

   [3] As noted, the Order was issued under Texas law. There-
fore, it was appropriate to interpret Texas law when determin-
ing whether the maintenance and cure payments are subject to
withholding under the Order. See 28 U.S.C. § 1738B(h)(2).
Texas law requires courts to calculate “resources” for pur-
poses of determining child support liability. See Tex. Fam.
Code Ann. § 154.062(a). “Resources” are defined broadly
under Texas law to include “all other income actually being
received, including . . . disability and workers’ compensation
benefits . . . .” Id. § 154.062(b)(5). The only items that a court
may deduct to calculate the “net resources” that are subject to
withholding are (1) social security taxes; (2) federal income
taxes; (3) state income taxes; (4) union dues; and (5) health
insurance expenses or cash medical support for the obligor’s
child pursuant to court order. Id. § 154.062(d). Notably, Texas
law does not exclude maintenance and cure payments from its
definition of “resources.”

   [4] In light of this broad definition, the district court cor-
rectly denied Aguilera’s motion seeking a ruling that his
           AGUILERA v. FISHING COMPANY OF ALASKA       9905
maintenance and cure payments did not constitute income.
Therefore, FCA acted appropriately when it withheld portions
of those payments in order to satisfy its duties under the
Order.

  AFFIRMED.